222 F.Supp.2d 922 (2002)
Benyam HABTEGABER, Petitioner,
v.
Carol JENIFER, District Director of the Immigration and Naturalization Service, Respondent.
No. CIV. 02-40072.
United States District Court, E.D. Michigan, Southern Division.
October 4, 2002.
Tamara A. French, Detroit, MI, for Petitioner.
Nancy A. Abraham, U.S. Attorney's Office, Flint, MI, for Respondent.

ORDER
GADOLA, District Judge.
Before the Court is a "joint petition to vacate opinion and order, cancel the order to stay removal, and to dismiss the petition for writ of habeas corpus," filed jointly by the parties on October 1, 2002. For the reasons set forth in the joint petition, IT IS HEREBY ORDERED that the Court's opinion and order conditionally granting the petition for a writ of habeas corpus [docket entry 7] is VACATED. IT IS FURTHER ORDERED that the Court's order to stay Petitioner's removal [docket *923 entry 2] is VACATED. IT IS FURTHER ORDERED that the petition for a writ of habeas corpus [docket entry 1] is DISMISSED.
SO ORDERED.